                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TERRY JACKSON,

                         Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 17-3870
 NANCY A. BERRYHILL
 Acting Commissioner of the Social Security
 Administration,

                         Defendant.


                                            ORDER

       AND NOW, this 6th day of February 2019, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Linda K. Caracappa (Doc. No. 20),

Plaintiff’s Objections to the Report and Recommendation (Doc. No. 23), Defendant’s Response to

Plaintiff’s Objections (Doc. No. 24), the record in this case, and in accordance with the Opinion

of the Court issued this day, it is ORDERED as follows:

       1. Plaintiff’s Objections to the Report and Recommendation (Doc. No. 23) are

           OVERRULED.

       2. The Report and Recommendation (Doc. No. 20) is APPROVED and ADOPTED.

       3. The Clerk of Court shall close this case for statistical purposes.




                                                     BY THE COURT:



                                                     / s/ J oel H. S l om sk y
                                                     JOEL H. SLOMSKY, J.
